Citation Nr: 1726624	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-23 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for right hand carpal tunnel syndrome (CTS). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1977.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to service connection for right hand CTS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not incur an event, injury, or disease related to his current hypertension during active duty service, and his hypertension disorder did not manifest during service or within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not been provided with a VA examination for his hypertension disorder claim.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current hypertension disorder that occurred in service.  VA, therefore, has no duty to provide a medical examination for this claim.

The Veteran asserts that his current hypertension disorder was caused by his active duty service.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  The Veteran currently has hypertension, and hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such hypertension) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days.  Regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2016).  Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

Initially, the Board notes that the claims file contains numerous VA treatment records, including a September 2016 VA physician's note, which show that the Veteran has been diagnosed with hypertension, which he controls through medication.  Thus, the first element of service connection is met.

However, there was no event, injury, or disease related to the Veteran's current hypertension that occurred in service, and this disorder did not manifest during service or within one year of separation from active duty service.  Specifically, his January 1974 enlistment reports of medical examination and medical history show that his heart and vascular symptoms were normal and he denied ever having high or low blood pressure.  His blood pressure reading during the evaluation showed 124 systolic over 60 diastolic.  The Veteran did not seek treatment for any hypertension symptoms during his active duty service.  In fact, his March 1977 separation reports of medical examination and medical history show that all of his bodily systems were normal and he denied ever having any high or low blood pressure symptoms, although he endorsed a history of other body symptoms and diseases, such as hay fever.  His blood pressure was 120 systolic over 80 diastolic.  

Post-service evidence indicates that there was no continuity of symptomatology for hypertension.  The Veteran first complained of hypertension symptoms in a May 2006 VA primary care physician's note.  The doctor noted that his blood pressure was 140 systolic over 80 diastolic and assessed his symptoms as hypertension and dyslipidemia.  Since then, various VA treatment records discuss the current symptomatology of hypertension and the treatment for its symptoms; however, these records do not discuss the etiology of the current disorder.  The Veteran filed a claim for service connection for this disorder in April 2009, when he indicated that this disorder started in July 2006. 

Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current hypertension in service and that his hypertension disorder did not manifest during service or within one year of separation from service.  The record is silent for any treatment or complaints of high blood pressure symptoms during service, and blood pressure readings during service were well below 160mm systolic or 90mm diastolic.  The Veteran also denied any such abnormal cardiovascular symptoms during his service entrance and separation examinations.  

Furthermore, the evidence does not demonstrate that the Veteran's symptoms have been continuous since separation from service in May 1977.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340.  There were no complaints, diagnosis, or treatment for this disorder for decades following service discharge.  As noted by the Veteran in his April 2009 application for compensation and/or pension, this disorder had its onset in 2006.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 25 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

As there is no in-service injury, event, or disease, there can be no existence of a causal relationship between the Veteran's current hypertension and an in-service injury, event, or disease.  Thus, a discussion of the lack of a nexus is not necessary.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Service connection for hypertension is denied. 


REMAND

The Board must remand the claim of entitlement to service connection for right hand CTS to schedule the Veteran for a VA examination.  See McLendon, 20 Vet. App. at 79.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  

Various VA treatment records show that the Veteran has CTS in his right hand, and that he underwent a surgery to help alleviate his symptoms.  His service treatment records are silent as to complaints or treatment for this disorder; however, his DD-214 shows that his military occupational specialty (MOS) was as a clerk typist.  Lay evidence indicates that this disorder may have had its onset in service.  Specifically, the Veteran asserted in his April 2009 application for compensation and/or pension that this disorder began in June 1975.  Similarly, a childhood friend asserted in a September 2011 statement that the Veteran complained of cramping hands due to his job and duties in service, which included repetitive motion from writing, gripping pens and pencils, and typing.  Thus, the Veteran should be scheduled for a VA examination to determine the nature, severity, and etiology of any current right hand CTS symptoms.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his current right hand CTS.  Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right hand CTS, if any such disorder is present, is caused by or otherwise etiologically related to his active duty service, to include duties associated with his MOS as a clerk typist. 

The examiner must provide a rationale for the opinion given, which is based upon medical principles and evidence in the file.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

2. After completing Step 1, and after conducting any further development deemed necessary, readjudicate the claim of entitlement to service connection for right hand CTS in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


